798 F.2d 1355
Bernard LITMAN, Plaintiff-Appellant,v.MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 85-5939.
United States Court of Appeals,Eleventh Circuit.
Aug. 18, 1986.As Amended Sept. 6, 1986.

Joel D. Eaton, Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin, P.A., Miami, Fla., for plaintiff-appellant.
Gerry S. Gibson, Steel Hector & Davis, Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 17, 1986, 11th Cir., 1986, 791 F.2d 855)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges, and Henderson,* Senior Circuit Judge.
By the Court:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc.
IT IS ORDERED that the above cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Albert J. Henderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)